Citation Nr: 0304641	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-13 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
Behçet's syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1983 to June 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2001, the appellant and his representative 
appeared at a hearing held at the RO before the undersigned 
and explained their contentions.  A transcript of that 
hearing is of record.  

In the Appellant's Brief dated in December 2002, the 
representative raises, for the first time, the issue of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  This issue is not 
inextricably intertwined with the issue currently before the 
Board.  Accordingly, the Board will proceed with the present 
appellate determination on the merits, and the matter of 
entitlement to a TDIU is referred to the RO for appropriate 
further action.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The service-connected Behçet's syndrome most nearly 
approximates a disability manifested by symptom combinations 
productive of definite impairment of health or by 
incapacitating episodes occurring not more than three times 
per year.  


CONCLUSION OF LAW

The requirements for an initial rating in excess of 
40 percent for Behçet's syndrome have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1, 4.7, 4.20, 
4.72a, Diagnostic Codes 5099-5002 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate his claim, the information he should provide 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if did not desire the RO to obtain the evidence 
on his behalf.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also the letter from 
the RO addressed to the appellant dated April 24, 2001.  

Moreover, the veteran has been afforded appropriate VA 
examinations of his Behçet's syndrome.  VA and private 
treatment records have also been associated with the record.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations, which was one of the specified reasons for 
remanding this appeal to the RO in September 2001.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted below.

The appellant's initial claim seeking service connection for 
Behçet's syndrome was received in May 1998.  By rating action 
dated in November 1998, service connection was granted for 
Behçet's syndrome (or disease), with a 40 percent rating 
assigned effective from the date of claim.  The present 
appeal followed.  

Extensive private medical records dating from 1991 to 1997 
are of record and have been reviewed.  These medical records 
document treatments for acute exacerbations of Behçet's 
syndrome, usually characterized by recurrent oral ulcers and 
conjunctivitis, in February 1992, from March to May 1995, 
from May to July 1996, and from June to July 1997.  It is 
reported in these private medical records that exacerbations 
of the appellant's Behçet's syndrome generally occurred once 
or twice per year and generally lasted for three to five 
weeks.  

In May 1998, the appellant was hospitalized at a VA facility 
for the treatment of alcohol dependence with physiological 
dependency.  His history of Behçet's syndrome was noted, but 
this required no treatment other than a previously-
established decreasing schedule of prednisone.  

The appellant was accorded a VA general medical examination 
in August 1998.  It was noted that he was currently on 
prednisone for Behçet's syndrome.  He was five feet 
six inches tall and weighed 176 pounds, which was considered 
to be slightly overweight.  The presence of multiple 
erythematous, blister-like skin lesions involving both knees, 
the right upper thigh, the left upper arm, and one lesion on 
his lower lip, was reported.  There was no conjunctivitis or 
iritis of the eyes at this time; and the nose, sinuses, mouth 
and throat were all free of lesions and congestion.  The 
appellant was able to move all extremities without weakness, 
and he ambulated well.  Repeated blood tests disclosed no 
evidence of chronic anemia, and X-ray studies revealed no 
significant bony pathology in the wrists, hands, and knees.  
The diagnosis on this examination was Behçet's disease.  

The report of a VA joints examination at the same time 
(August 1998) reflects a history of Behçet's disease 
manifested by multiple skin and oral lesions and then 
multiple arthralgias in the joints, as well as a previous 
injury to the left knee.  It was reported that the appellant 
periodically experienced flare-ups of the joints, which 
occurred maybe two or three times per year when the disease 
itself flared-up and became significantly worse.  At these 
times, he reportedly experienced some aching, pain, soreness 
and stiffness in the hands and knees.  The appellant did not 
use a cane, crutches or a brace; and he was currently working 
in construction and doing his normal daily activities.  

Physical examination at this time disclosed some skin lesions 
on the hands and knees with pain, tenderness and stiffness in 
the joints of the hands and knees.  There was no swelling or 
deformity of the hands or wrists noted on this examination, 
and the appellant had a full and complete range of motion in 
all joints of the hands and wrists.  The knees flexed to 
130 degrees and revealed some tenderness and slight pain only 
at the extremes of motion.  A diagnosis of history of 
Behçet's disease with multiple arthralgias was reported on 
this examination.  

The appellant was subsequently hospitalized at a VA facility 
for two days in August 1998 for the treatment of dehydration 
and acute renal failure.  The appellant was described as well 
nourished and developed.  There was one oral ulcer noted, and 
blood tests disclosed no anemia at this time.  The diagnoses 
reported at this time included Behçet's disease.  

Color photos dating from several days later in August 1998 
disclose multiple skin lesions on both arms, legs, elbows, 
and knees.  

At the hearing held at the RO in June 2001, the appellant 
submitted additional photos dating from December 2000 showing 
skin lesions in the areas of the nose, mouth and groin.  He 
estimated that he experienced full blown flare-ups of 
Behçet's syndrome at least five times per year, mostly in the 
months of June-August and October-January.  He also testified 
that he had gained weight in the last six months from 165 
pounds to 183 pounds.  There was additional testimony by the 
appellant indicating that he was currently self-employed on a 
full-time basis delivering freight, and that he had missed no 
time from this work in the preceding six months due to 
disability.  The appellant stated that, as long as he is 
alone, he can work during the flare-ups of his Behçet's 
syndrome.  

In September 2001, the appellant visited the VA Rheumatology 
Clinic for follow-up care for his Behçet's syndrome.  He 
indicated that he had recently discontinued a new medication 
because of its side effects, and it was reported that he was 
developing new skin lesions on his torso consistent with 
Behçet's syndrome.  A complete blood count was within normal 
limits, and the clinical assessment at this time was of 
Behçet's syndrome, possibly ready to flare.  He was to return 
in six weeks, but apparently did not.  

The appellant next visited the VA facility in July 2002, when 
he reported having one flare since his last visit, which he 
self-treated and which resolved quickly.  He was currently 
homeless and working odd jobs in order to collect the money 
to re-start his business.  He weighed 169 pounds, and 
physical examination was essentially normal at this time; no 
acute skin changes were found.  He was encouraged to seek 
follow-up treatment for Behçet's syndrome in the Rheumatology 
Clinic.  

In September 2002, the appellant returned to the VA 
Rheumatology Clinic.  Contrary to his statement in July 2002, 
he now alleged that he had experienced six episodes of 
Behçet's syndrome flare-ups since his last visit in September 
2001.  During these episodes, he took prednisone tapers and 
colchicine, with an average time between tapers of one week.  
He was currently complaining of a mouth ulcer and a skin 
lesion in the right quadriceps area, as well as right knee 
symptoms following a fall from a ladder.  The reported 
clinical assessment at this time was long-standing history of 
Behçet's syndrome since 1984, and it was noted that an 
attempt to use a new medication had to be discontinued 
because of side effects produced due to his concurrent use of 
alcohol.  

In October 2002, the appellant was seen at the VA Orthopedic 
Clinic.  It was reported that, while he was working as a 
roofer in September 2002, he had fallen from a ladder and 
severely injured his right knee, resulting in a tear of the 
right anterior cruciate ligament, with a likely medial 
meniscus injury as well, and a medial collateral ligament 
sprain.  It was further noted that the appellant was being 
followed in the Rheumatology clinic for Behçet's syndrome.  

In November 2002, the appellant was accorded another VA 
general medical examination.  The claims file, including many 
photos of the appellant, was first reviewed by this examiner, 
who reported that the appellant had multiple scars on his 
back and legs secondary to the recurrent skin lesions 
associated with Behçet's syndrome.  At the present time, 
there were no lesions present in the mouth or in the groin 
area, nor were any lesions visible in the nose, sinuses, and 
throat.  The appellant currently weighed 165 pounds, which 
was 10 pounds less than his normal weight of 175 pounds, and 
he was unemployed due to "recurrent joint pains."  Blood 
tests were negative for any indication of anemia.  

On a VA skin examination at the same time (November 2002), 
the appellant had one lesion on the right thigh which was 
healing.  There were no lesions present in the mouth or 
genital area, but there were multiple superficial scars from 
old lesions on the lower extremities, back, trunk, and 
forearms.  There was no edema or active ulcerations of the 
lower extremities.  

Finally, it was reported on a VA joints examination in 
November 2002, that the appellant was wearing a brace on his 
right knee because of a recent injury which had resulted in a 
torn anterior cruciate ligament and chondromalacia patella.  
Some chondromalacia in the left knee was also noted by this 
examiner, and the right knee had a slightly limited range of 
motion due to this recent injury unrelated to Behçet's 
syndrome.  The was a full and excellent range of pain-free 
motion in the shoulders, elbows, wrists and ankles.  The 
examiner included Behçet's syndrome in the final diagnoses 
and indicated that Behçet's syndrome causing multiple 
arthralgias would affect the appellant's ability to do 
physical work.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Rating Schedule provides that when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The service-connected Behçet's syndrome is an unlisted 
condition and is most appropriately rated by analogy to 
rheumatoid arthritis as an active process under Diagnostic 
Code 5002 of the Rating Schedule, which provides that one or 
two exacerbations per year in a well-established diagnosis 
warrant a 20 percent rating.  A 40 percent rating is 
warranted if there are symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings, or where incapacitating exacerbations 
occur three or more times a year.  The next higher rating of 
60 percent requires constitutional manifestations associated 
with active joint involvement which are less than totally 
incapacitating, but which are accompanied by weight loss and 
anemia productive of severe impairment of health; or if there 
are severely incapacitating episodes occurring four or more 
times a year or a lesser number over prolonged periods.  
38 C.F.R. § 4.71a, Diagnostic Code 5002.  NOTE:  Chronic 
residuals such as limitation of motion or ankylosis should be 
separately rated under the codes for the specific joints 
involved.  The ratings for the active process will not be 
combined with the residual ratings for ankylosis or 
limitation of motion.  Assign the higher rating.  

In the case of the appellant's Behçet's syndrome, there are 
currently no chronic residuals except for some superficial 
scars on the skin of the lower extremities, trunk, back and 
forearms.  Other manifestations such as skin lesions and 
joint arthralgias are acute and transitory, not chronic.  
There is no indication in the evidence of record, nor has it 
been contended, that the superficial scars resulting from the 
appellant's Behçet's syndrome are compensably disabling, much 
less that these scars are more than 40 percent disabling.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In the present case, although the appellant testified that he 
experiences flare-ups of his Behçet's syndrome at least five 
times yearly, the preponderance of the evidence, including 
extensive private and VA treatment records, indicates that 
such flare-ups occur no more than two or three times in a 
year.  Moreover, according to the appellant's own testimony, 
these flare-up episodes are not incapacitating, since he can 
continue to work during them as long as he can work alone and 
not have to constantly explain to others the presence of the 
visible skin lesions, etc.  Likewise, the appellant's 
symptoms of Behçet's syndrome are not shown to have so far 
produced any significant impairment of his health.  Most 
certainly, he has not experienced weight loss and anemia 
productive of severe impairment of his overall health 
required for the next higher rating of 60 percent.  

The evidence of record clearly indicates that the appellant's 
objectively documented manifestations of Behçet's syndrome 
are not consistent with an initial rating higher than 
40 percent under Diagnostic Code 5002 of the Rating Schedule.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Therefore, referral of this case 
for extra-schedular consideration is not in order.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an initial rating in excess of 40 percent for 
Behçet's syndrome is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

